KOZINSKI, Circuit Judge,
dissenting.
Pozos maintains he is not a homosexual, and this surely constitutes sufficient evidence to support a finding to that effect. The Immigration Judge also found that if Pozos avoids public displays of affection with other men and does not frequent gay establishments, he will not be harassed. Pozos does not claim to have any desire to engage in these activities, and there is no evidence he has done so while in the United States. In fact, he was diagnosed with sexual aversion disorder, and has eschewed sexual relations with either gender.
In light of this evidence, the IJ found that Pozos will not be subject to persecution “if he should return to another area of Mexico City, apart from any areas where his prior acquaintances lived.” The Board of Immigration Appeals further found that “the likelihood of continued interest in the respondent [by his persecutor] is diminished by the fact that he has been out of Mexico since April 1987.” These findings are supported by the record and render Pozos’s fear of future persecution objectively unfounded. See 8 C.F.R. §§ 1208.13(b)(l)(i)(A), (B); Prasad v. INS, 47 F.3d 336, 338 (9th Cir.1995). I would therefore deny Pozos’s petition for review. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995). I would also deny withholding of removal, as his burden for establishing eligibility is even higher than for asylum. See id.